Wright, J.
I. The deputy of the county clerk has the *47same power to administer oaths as his principal. Code of 1851, §§ 141, 411, 412, 414 and 979.
II. The other objections urged by appellant to the affidavit for the writ of error, filed before the clerk, were not so distinctly and specifically stated in the motion as to call the attention of the court to the defects relied upon, and are therefore not noticed by us. The necessity for the observance of .this rule in all motions, demurrers and pleadings is very well settled by our practice and the decisions of this court. In this case, for instance, it is assigned as ground for the motion to quash- the writ, that the affidavit is not sworn to, and that there was no affidavit, and under it appellant urges that the attorney of the plaintiff in error had no right, without some showing, to make the affidavit. We need not say that the opposite party would not be informed by such an assignment of causes, of the defect pointed out in argument.
Judgment affirmed.